DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application has PRO 62/654,045 04/06/2018
	Claims 1-3, 10-16, 22-25, 28, 30, and 32-35 are pending.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diseases or disorders responsive to the modulation of STING adaptor protein, viral infection, infection with hepatitis B virus or HIV, hyperproliferative disease or cancer, or enhancing the efficacy of a vaccine, does not reasonably provide enablement for treating any and all possible disorders and diseases.  The practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

Claim 28 is drawn to a method of treating or preventing a disease.  Claim 28 does not limit the disease or the subject to be treated.  Because the claim is not limited to any particular treatment, the claim is interpreted to encompass treatment of any and all possible conditions.

Fryer teaches that STING activity is implicated in viral infections such as HSV.  See page 2, STING ACTIVITY IN VIRAL INFECTIONS.  Fryer teaches that molecules targeting STING are used for viral infections and cancer immunotherapy.  CDNs such as c-di-GMP have been used as vaccine adjuvants. See page 6, left column.  Both beneficial and detrimental effects of STING have been reported, so it is a complex pathway.  Page 8, last paragraph. 
Biotechnology is considered to be an “unpredictable art.”  MPEP 2145(X)(E).
The specification does not provide guidance to extrapolate modulation of STING to treatment of any and all conditions.  Treatment of any and all conditions would require undue experimentation because etiologies of all possible disorders are widely varied, biotechnology is an unpredictable art, STING is a complex pathway as taught by Fryer, and the claim encompasses treatment of conditions which do not include STING at all.

Conclusion
Claim 28 is rejected.  Claim 16 is objected to as being a duplicate of claim 15.  Claims 30, 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 2012/0178710A1, July 12, 2012) teaches compounds such as the one in paragraph [0036]:

    PNG
    media_image1.png
    466
    651
    media_image1.png
    Greyscale
.
This compound is different from the claimed compounds at the L2 position (Jones’s compound does not contain a variable K), and Jones’s compound is a 3’3’ dicyclic nucleotide, not a 2’2’ dicyclic nucleotide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623